Per Curiam.
This is an appeal by the plaintiff from the trial court’s judgment awarding damages on the defendants’ counterclaim.
The plaintiff instituted this action to recover sums allegedly due under a construction contract entered into with the defendants. The defendants answered, claiming setoffs against the sum due, and counterclaimed *580for damages arising out of alleged defective and incomplete work, and undue delays in completing the work undertaken.
After a full trial before Hon. Roman J. Lexton, state trial referee, judgment was rendered for the plaintiff on the complaint and for the defendants on the counterclaim.
The sole issue for our consideration is whether the damages awarded on the counterclaim are justified, in view of the evidence presented at trial. We consider the claim of error in this regard to be completely without merit.
The trial referee prepared a meticulously detailed memorandum of decision which, when analyzed objectively and completely, negates the plaintiff’s claims of error.
We are not the finders of fact; that is for the trial court. Kaplan v. Kaplan, 186 Conn. 387, 391, 441 A.2d 629 (1982); Robert Lawrence Associates, Inc. v. Del Vecchio, 178 Conn. 1, 4, 420 A.2d 1142 (1979); Riccio v. Abate, 176 Conn. 415, 418, 407 A.2d 1005 (1979); Hirst v. Hirst, 2 Conn. App. 348, 350, 478 A.2d 618 (1984).
Our review is limited to a determination of whether the decision made is logically consistent and supported by the evidence. Pandolphe’s Auto Parts, Inc. v. Manchester, 181 Conn. 217, 221-22, 435 A.2d 24 (1980). We conclude that it is.
There is no error.